EXAMINER'S AMENDMENT

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chao Gao on 6/3/2021

The application has been amended as follows: 
In claim 1:
The clause: “the ethylene-propylene-diene copolymer contained in an amount of 100/3 to 60 parts” is replaced with “the ethylene-propylene-diene copolymer contained in an amount of 33.3 to 60 parts”
The clause: “the thermoplastic olefin elastomer being contained in an amount of 100/3 to 40 parts by mass” is replaced with “the thermoplastic olefin elastomer being contained in an amount of 33.3 to 40 parts by mass”.
The clause “25% compressive strength/ 5% compressive strength, of 2.0 to 4.5.” is replaced with ”25% compressive strength/ 5% compressive strength, of 2.0 to 4.5, wherein the crosslinking degree of the whole polyolefin resin foam is 30 to 65%.”
Claims 2 and 9-11 are cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amendment to claim 1 and Applicant’s arguments are sufficient to overcome rejection under 35 USC 103 set forth in the previous Office Action.
Amended claim 1 drawn to a foamed crosslinked composition comprising ethylene-propylene random copolymer (EPM) and an olefin resin comprising ethylene-propylene-diene copolymer (EPDM) with defined viscosity and a thermoplastic elastomer. Amended claim 1 defines the ratio between EPM and EPDM and the elastomer and EPM.

 The closest prior art found is represented by Nishiguchi et al (US 20160208060).
 Nishiguchi teaches a foamed crosslinking polyolefin composition, comprising 30 part of EPM, 30 parts of EPDM and 10 parts of thermoplastic olefin elastomer (LLDPE) (see Table 1, Example 3 at page 18).
In turn, the claimed composition has the following structure: 33.3-60 parts of EPDM and 33.3-40 parts of elastomer on 100 parts of EPM.
Thus, since Nishiguchi has 1:1 EPDM/EPM ratio, the limitation above is not met.
As a result, independent claim 1 and dependent claims 5-7 and 18-19 are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765